 Case 14-10384-JNP                       Doc 81 Filed 11/07/18 Entered 11/08/18 00:36:22                            Desc Imaged
                                              Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1
                       Sharon L. Hamlin                                          Social Security number or ITIN   xxx−xx−6121
                                                                                 EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                         Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                              EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       District of New Jersey

Case number:          14−10384−JNP

Order of Discharge                                                                                                              12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Sharon L. Hamlin


               11/5/18                                                     By the court: Jerrold N. Poslusny Jr.
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                             Most debts are discharged
                                                                           Most debts are covered by the discharge, but
Creditors cannot collect discharged debts                                  not all. Generally, a discharge removes the
                                                                           debtors' personal liability for debts provided for
This order means that no one may make any                                  by the chapter 13 plan.
attempt to collect a discharged debt from the
debtors personally. For example, creditors cannot                          In a case involving community property: Special
sue, garnish wages, assert a deficiency, or                                rules protect certain community property owned
otherwise try to collect from the debtors personally                       by the debtor's spouse, even if that spouse did
on discharged debts. Creditors cannot contact the                          not file a bankruptcy case.
debtors by mail, phone, or otherwise in any
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                              Some debts are not discharged
debtors damages and attorney's fees.                                       Examples of debts that are not discharged are:
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that                             ♦ debts that are domestic support
lien unless the lien was avoided or eliminated. For                               obligations;
example, a creditor may have the right to foreclose
a home mortgage or repossess an automobile.
                                                                                ♦ debts for most student loans;
This order does not prevent debtors from paying
any debt voluntarily. 11 U.S.C. § 524(f).
                                                                                ♦ debts for certain types of taxes specified
                                                                                  in 11 U.S.C. §§ 507(a)(8)( C),
                                                                                  523(a)(1)(B), or 523(a)(1)(C) to the
                                                                                  extent not paid in full under the plan;




                                                                                      For more information, see page 2>



Form 3180W                                                    Chapter 13 Discharge                                 page 1
 Case 14-10384-JNP         Doc 81 Filed 11/07/18 Entered 11/08/18 00:36:22               Desc Imaged
                                Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                    ♦ debts for restitution, or damages,
      decided or will decide are not discharged                awarded in a civil action against the
      in this bankruptcy case;                                 debtor as a result of malicious or willful
                                                               injury by the debtor that caused
                                                               personal injury to an individual or the
    ♦ debts for most fines, penalties, forfeitures,            death of an individual; and
      or criminal restitution obligations;

                                                             ♦ debts for death or personal injury
    ♦ some debts which the debtors did not                     caused by operating a vehicle while
      properly list;                                           intoxicated.

    ♦ debts provided for under 11 U.S.C. §              In addition, this discharge does not stop
      1322(b)(5) and on which the last payment          creditors from collecting from anyone else who
      or other transfer is due after the date on        is also liable on the debt, such as an insurance
      which the final payment under the plan            company or a person who cosigned or
      was due;                                          guaranteed a loan.

    ♦ debts for certain consumer purchases
      made after the bankruptcy case was filed if        This information is only a general
      obtaining the trustee's prior approval of          summary of a chapter 13 discharge; some
      incurring the debt was practicable but was         exceptions exist. Because the law is
      not obtained;                                      complicated, you should consult an
                                                         attorney to determine the exact effect of
                                                         the discharge in this case.




Form 3180W                                 Chapter 13 Discharge                         page 2
      Case 14-10384-JNP                Doc 81 Filed 11/07/18 Entered 11/08/18 00:36:22                               Desc Imaged
                                            Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 14-10384-JNP
Sharon L. Hamlin                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 2                          Date Rcvd: Nov 05, 2018
                                      Form ID: 3180W                     Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 07, 2018.
db             +Sharon L. Hamlin,    122 Coopers Kill Road,    Delran, NJ 08075-2008
cr             +Bank of America, N.A.,    Stern, Lavinthal & Frankenberg,    105 Eisenhower Parkway,      Suite 302,
                 Roseland, NJ 07068-1640
cr             +Seterus, Inc. as the authorized subservicer for Fe,     Stern Lavinthal & Frankenberg,
                 105 Eisenhower Parkway,    Suite 302,   Roseland, NJ 07068-1640
514650782       Bank of America, N.A.,    PO Box 660933,    Dallas, TX 75266-0933
515752199       Federal National Mortgage Assoc,    PO Box 1047,    Hartford, CT 06143-1047
515516982       Federal National Mortgage Association,    PO Box 2008 Grand Rapids, MI 49501-2008
514463090       Music Arts Center,    c/o Credit Management Services,    2235 Mercury Way,     Suite 275,
                 Santa Rosa, CA 95407-5463
514472350      +PNC BANK,   PO BOX 94982,    CLEVELAND, OHIO 44101-4982
514463091      +PNC Mortgage,   3232 Newmark Drive,    Miamisburg, OH 45342-5433
514463092     ++STATE OF NEW JERSEY,    DIVISION OF TAXATION BANKRUPTCY UNIT,     PO BOX 245,
                 TRENTON NJ 08646-0245
               (address filed with court: State of New Jersey,      Division of Taxation,     PO Box 245,
                 Trenton, NJ 08646)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Nov 05 2018 22:08:55       U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Nov 05 2018 22:08:55       United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
cr             +EDI: WFFC.COM Nov 06 2018 03:08:00      Wells Fargo Bank, N.A., d/b/a Wells Fargo Dealer S,
                 1451 Thomas Langston Road,    Winterville, NC 28590-8872
514463088      +EDI: BANKAMER.COM Nov 06 2018 03:08:00      Bank of America Home Loans,    Attn: Bankruptcy Dept.,
                 7105 Corporate Drive, PTX-B-209,    Plano, TX 75024-4100
514651146      +EDI: BANKAMER.COM Nov 06 2018 03:08:00      Bank of America, NA,    Attn: Bankruptcy Dept,
                 Mail Stop CA6-919-01-23,    400 National Way,   Simi Valley, CA 93065-6414
514463089       EDI: IRS.COM Nov 06 2018 03:08:00      Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
514564354       EDI: WFFC.COM Nov 06 2018 03:08:00      Wells Fargo Bank, N.A.,    P.O. Box 19657,
                 Irvine, CA 92623-9657
514463093       EDI: WFFC.COM Nov 06 2018 03:08:00      Wells Fargo Dealer Services,    PO Box 25341,
                 Santa Ana, CA 92799-5341
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
515516983       ##Federal National Mortgage Association,   PO Box 2008 Grand Rapids, MI 49501-2008,
                   Federal National Mortgage Association,   PO Box 2008 Grand Rapids, MI 49501-2008
                                                                                              TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 07, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
     Case 14-10384-JNP        Doc 81 Filed 11/07/18 Entered 11/08/18 00:36:22               Desc Imaged
                                   Certificate of Notice Page 4 of 4


District/off: 0312-1          User: admin                 Page 2 of 2                  Date Rcvd: Nov 05, 2018
                              Form ID: 3180W              Total Noticed: 18


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 5, 2018 at the address(es) listed below:
              Isabel C. Balboa    on behalf of Trustee Isabel C. Balboa ecfmail@standingtrustee.com,
               summarymail@standingtrustee.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              Isabel C. Balboa (NA)    on behalf of Trustee Isabel C. Balboa ecf@standingtrustee.com
              Jeanette F. Frankenberg    on behalf of Creditor   Bank of America, N.A. cmecf@sternlav.com
              Jeanette F. Frankenberg    on behalf of Creditor   Seterus, Inc. as the authorized subservicer for
               Federal National Mortgage Association ("Fannie Mae"), creditor c/o Seterus, Inc.
               cmecf@sternlav.com
              John R. Morton, Jr.    on behalf of Creditor   Wells Fargo Bank, N.A., d/b/a Wells Fargo Dealer
               Services; successor by merger to Wells Fargo Dealer Services, Inc., f/k/a Wachovia Dealer
               Services, Inc. ecfmail@mortoncraig.com, mortoncraigecf@gmail.com
              S. Daniel Hutchison    on behalf of Debtor Sharon L. Hamlin sdhteamlaw@outlook.com,
               backupcourt@outlook.com;sdhlawecf@gmail.com;sdhlawpara1@outlook.com;hutchisonsr39026@notify.bestc
               ase.com
                                                                                             TOTAL: 7
